Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

METHOD AND SYSTEM FOR WATER SOLUBLE WEAK ACIDIC RESINS AS CARBON PRECURSORS FOR SILICON-DOMINANT ANODES

Examiner: Adam Arciero	S.N. 17/241,983	Art Unit 1727	        July 27, 2022

DETAILED ACTION
The Application filed on April 27, 2021 has been received. Claims 1-17 are currently pending and have been fully considered.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The recitation of “the electrode coating layer formed from silicon and a water-soluble polyamide imide functionalized with acidic groups as a primary resin carbon precursor” merely recites an intermediate or precursor product while the claims are drawn to an actual battery electrode (final product) and therefore the process limitations for what the battery electrode is made from is given little weight. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: claims 1 and 10 recite “more than 70% silicon” and it is unclear as to what the percentage of silicon is in reference to, for example wt%, mol% or volume%. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2020/0220154 A1; as found in IDS dated 04/27/2021).
As to Claims 1, 5-6 and 10 and 14-15, it is noted that claims 1 and 10 are product-by-process claims. The courts have held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113, I.  Xiao et al. discloses a lithium-ion battery, comprising a positive electrode, a negative electrode, a separator, and an electrolyte, wherein the anode comprises silicon and carbon. Xiao further discloses wherein the anode is formed from an electrode coating layer formed on a copper current collector, wherein the electrode coating layer is formed of silicon and carbon that has been formed from a pyrolyzed polymer (Abstract, paragraphs [0003 and 0049]). Xiao further teaches wherein the electrode comprises 5-95 wt% of silicon and 5-95 wt% carbon (paragraph [0078]). Xiao teaches the same battery electrode as claimed.
As to Claims 4 and 13, Xiao discloses wherein the electrode comprises a conductive additive (paragraph [0083]).
As to Claims 7-8 and 16-17, Xiao discloses wherein the electrodes 22,24 is in physical contact with a liquid electrolyte 30 (Fig. 1 and paragraph [0059]).

Claim(s) 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2020/0220154 A1; as found in IDS dated 04/27/2021) as applied to claims 1, 4-10 and 13-17  above and in further view of Kim et al. (US 2016/0156031 A1; as found in IDS dated 04/27/2021).
As to Claims 2-3 and 11-12, Xiao does not specifically disclose wherein the electrode comprises polyacrylic acid.
However, Kim et al. teaches of a battery wherein the anode comprises silicon and polyacrylic acid (PAA) (paragraph [0128]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the anode of Xiao to comprise polyacrylic acid because Kim et al. teaches that an anode active material can be attached to the current collector without suppressing movement of lithium ions (paragraph [0128]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727